DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is cautioned that co-pending applications 17/718829 and 16/952793 disclose similar subject matter to the instant invention and that care should be exercised during prosecution to ensure that no double patenting issue is introduced.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100F, 100H, 100I, 100K, 200B, 200E, 200F, 300B, 300E, 300F, 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 4-6, 8-9, and 15-17 are objected to because of the following informalities: an indefinite article “a” appears to be missing prior to each angle measurement.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to “the first position of 0 degree angle” and “the second position of 10 degree angle” and to “the first tonnage in the cooling mode or in the defrost mode” and “the second tonnage in the cooling mode or in the defrost mode”.  Claim 9 refers to “the third position of 70 degree angle” and “the fourth position of 90 degree angle” and to “the third tonnage profile in the heating mode” and “the forth tonnage profile in the heating mode”.  There is insufficient antecedent basis for “the X position of X degree angle” and for “the X tonnage in the X mode”.  Particularly problematic are the third/fourth tonnage profiles in the heating mode.  Does Applicant mean that there is four-stage heating or that third/fourth tonnage profiles correspond to heating and that first/second correspond to cooling/defrost?  Applicant should rephrase so that relevant tonnage profile(s), mode(s), and angular measures are recited with appropriate antecedent basis and are clearly linked to their profile(s)/mode(s).    To expedite prosecution, Examiner has interpreted the claims as best they could be understood as presented.   It is believed that clarification of the above may aid in advancing prosecution over the applied art.  Applicant may wish to discuss proposed amendments with the Examiner by scheduling an interview using the contact information below.  
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “a first position of 0 degree angle for a first tonnage profile in the cooling mode or in the defrost mode” and “a second position of 10 degree angle for a second tonnage profile in the cooling mode or the defrost mode”.  Claim 17 recites the limitaions “a third position of 70 degree angle for a third tonnage profile in the heating mode” and “a fourth position of 90 degree angle for a fourth tonnage profile in the heating mode”.  Limitations an X position of X degree for an X tonnage profile in the X mode are unclear since it’s unclear what the relationship, if any, is between the relevant tonnage profile(s), mode(s), and angular measure are.  Particularly problematic are the third/fourth tonnage profiles in the heating mode.  Does Applicant mean that there is four-stage heating or that third/fourth tonnage profiles correspond to heating and that first/second correspond to cooling/defrost?  Applicant should rephrase so that relevant tonnage profile(s), mode(s), and angular measures are recited with appropriate antecedent basis and are clearly linked to their profile(s)/mode(s).    To expedite prosecution, Examiner has interpreted the claims as best they could be understood as presented.   It is believed that clarification of the above may aid in advancing prosecution over the applied art.  Applicant may wish to discuss proposed amendments with the Examiner by scheduling an interview using the contact information below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2018/0328635) in view of Chen (US 8,091,380).
Regarding claim 1, Tashiro et al. discloses a system comprising: 
a reversing valve (see at least flow switching valve #202/#202A/#402) adapted to operate in a plurality of modes (see at least paragraphs [0061]-[0062]; Figure 5), the reversing valve comprises a first tube (see at least port #A), a second tube (see at least port #B1), a third tube (see at least port #B2) and a fourth tube (see at least port #C); 
a control circuit (#300) adapted to: 
receive a command for operating the reversing valve in the plurality of modes (see at least paragraphs [0048]-[0049]; [0051]); 
determine a tonnage profile for refrigerant to flow in the reversing valve (see at least paragraphs [0048]-[0052]: the tonnage profiles for refrigerant flow needed during heating/cooling/defrosting are determined based on the pressure/temperature detected); and 
generate a signal based on the command and the tonnage profile (see at least paragraphs [0048]-[0049]; [0051]: valve #202 receives a signal from control circuit #300 based on the commanded mode/tonnage profile); and a motor adapted to rotate a flow diverter of the reversing valve based on the signal received from the control circuit, the rotation of the flow diverter allowing the refrigerant to flow in one of the plurality of modes (see at least paragraphs [0063]; [0067]).
Tashiro et al. is silent regarding the motor being a stepper motor.
However, use of a stepper motor for a selector valve in an HVAC system/method was old and well-known in the art, as evidenced by Chen (see at least column 2, lines 39-55).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the motor in the system/method of Tashiro et al as a stepper motor, since, as evidenced by Chen such use was old and well-known in the art and would provide the benefits of limiting operational noise and lowering energy consumption (see at least Chen column 4, line 64 through column 5, line 10).  
Regarding claim 2, Tashiro et al. further discloses wherein the plurality of modes correspond to a cooling mode, a defrost mode, and a heating mode (see at least Figure 5: modes including cooling, defrosting, and heating are disclosed).  
Regarding claim 3, Tashiro et al. further discloses wherein the tonnage profile for refrigerant is determined based on a temperature defined by a user (Examiner notes that it is inherent to an HVAC system that the tonnage profile (i.e. capacity) be based on a temperature defined by a user either through transition to heating/cooling mode via thermostat or at initial programming).   
Regarding claim 4, Tashiro et al. further discloses wherein the flow diverter is rotated from 0 degree angle to 90 degree angle in a clockwise or a counter-clockwise direction based on the tonnage profile and/or change from one mode to another mode (see at least Figure 8: the flow diverter includes rotation clockwise/counterclockwise through 0 degrees and 90 degrees depending on mode/tonnage profile).
Regarding claim 5, Tashiro et al. further discloses wherein the flow diverter is rotated from 0 degree angle to 10 degree angle in the cooling mode or in the defrost mode (see at least Figure 8: transition to at least one defrost mode includes rotation from a 0 degree angle through/to a 10 degree angle).  
Regarding claim 6, Tashiro et al. further discloses wherein the flow diverter is rotated from 70 degree angle to 90 degree angle in the heating mode (see at least Figure 8: transition to at least one heating mode includes rotation from a 70 degree angle through/to a 90 degree angle).
Regarding claim 7, Tashiro et al. further discloses wherein the flow diverter is rotated to a first position for a first tonnage profile, to a second position for a second tonnage profile, to a third position for a third tonnage profile and/or to a fourth position for a fourth tonnage profile (see at least Figures 5 and 8: Each mode will have a different tonnage profile and includes a different rotational position).
Regarding claims 8 and 9, Tashiro et al. does not disclose wherein the flow diverter is rotated at the first position of 0 degree angle for the first tonnage profile in the cooling mode or in the defrost mode, wherein the flow diverter is rotated to the second position of 10 degree angle for the second tonnage profile in the cooling mode or the defrost mode; wherein the flow diverter is rotated at the third position of 70 degree angle for the third tonnage profile in the heating mode, wherein the flow diverter is rotated to the fourth position of 90 degree angle for the fourth tonnage profile in the heating mode.
However, Tashiro et al. does disclose a different rotational position for each mode/tonnage profile (see for example Figures 8, 10, and 16) and Tashiro et al. further discloses that the angular position may be changed as appropriate (see at least paragraphs [0084]; [0106]; [0107]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the valve of Tashiro et al. with wherein the flow diverter is rotated at the first position of 0 degree angle for the first tonnage profile in the cooling mode or in the defrost mode, wherein the flow diverter is rotated to the second position of 10 degree angle for the second tonnage profile in the cooling mode or the defrost mode; wherein the flow diverter is rotated at the third position of 70 degree angle for the third tonnage profile in the heating mode, wherein the flow diverter is rotated to the fourth position of 90 degree angle for the fourth tonnage profile in the heating mode, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Tashiro et al. further discloses wherein the first tube is connected to a discharge port of a compressor (see at least port #A), the second tube is connected to an outdoor coil (see at least port #B1), the third tube is connected to an indoor coil (see at least port #B2), and the fourth tube is connected to a return port of the compressor (see at least port #C).
Regarding claim 11, Tashiro et al. further discloses wherein the refrigerant flows from the discharge port of the compressor to the first tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from the compressor discharge to port #A), from the first tube to the second tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #A to port #B1)), from the second tube to the outdoor coil (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #B1 through the outdoor coil), from the outdoor coil to the indoor coil (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from the outdoor coil to the indoor coil), from the indoor coil to the third tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from the indoor coil to port #B2), from the third tube to the fourth tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #B2 to port #C), and from the fourth tube to the return port of the compressor (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #C to the compressor) in the cooling mode or in the defrost mode (see at least Figure 5: (2-1) Heating/Defrosting: the mode is a defrost mode).
Regarding claim 12, Tashiro et al. further discloses wherein the refrigerant flows from the discharge port of the compressor to the first tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from the compressor discharge to port #A), from the first tube to the third tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #A to port #B2), from the third tube to the indoor coil (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #B2 to the indoor coil), from the indoor coil to the outdoor coil (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from the indoor coil to the outdoor coil), from the outdoor coil to the second tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from the outdoor coil to port #B1), from the second tube to the fourth tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #B1 to port #C), and from the fourth tube to the return port of the compressor (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #C to the compressor) in the heating mode (see at least Figure 5: (2-2) Defrosting/Heating: the mode is a heating mode).

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2018/0328635) in view of Chen (US 8,091,380).
Regarding claim 13, Tashiro et al. discloses a method comprising: 
receiving, by a control circuit, a command for operating a reversing valve (see at least valve #202/#202A/#402) in a plurality of modes (see at least paragraphs [0048]-[0049]; [0051]), the reversing valve comprises a first tube (see at least port #A), a second tube (see at least port #B1), a third tube (see at least port #B2) and a fourth tube (see at least port #C);
determining a tonnage profile for refrigerant to flow in the reversing valve (see at least paragraphs [0048]-[0052]: the tonnage profiles for refrigerant flow needed during heating/cooling/defrosting are determined based on the pressure/temperature detected); 
generating a signal based on the command and the tonnage profile and communicating the signal to a motor (see at least paragraphs [0048]-[0049]; [0051]: valve #202 receives a signal from control circuit #300 based on the commanded mode/tonnage profile; paragraphs [0063]; [0067]); and 
rotating a flow diverter of the reversing valve by the motor based on the signal, the rotation of the flow diverter allowing the refrigerant to flow in one of the plurality of modes (see at least paragraphs [0063]; [0067]).
Tashiro et al. is silent regarding the motor being a stepper motor.
However, use of a stepper motor for a selector valve in an HVAC system/method was old and well-known in the art, as evidenced by Chen (see at least column 2, lines 39-55).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the motor in the system/method of Tashiro et al as a stepper motor, since, as evidenced by Chen such use was old and well-known in the art and would provide the benefits of limiting operational noise and lowering energy consumption (see at least Chen column 4, line 64 through column 5, line 10).  
Regarding claim 14, Tashiro et al. further discloses wherein the plurality of modes correspond to a cooling mode, a defrost mode, and a heating mode (see at least Figure 5: modes including cooling, defrosting, and heating are disclosed).  
Regarding claim 15, Tashiro et al. further discloses wherein the flow diverter is rotated from 0 degree angle to 10 degree angle in the cooling mode or in the defrost mode (see at least Figure 8: transition to at least one defrost mode includes rotation from a 0 degree angle through/to a 10 degree angle), wherein the flow diverter is rotated from 70 degree angle to 90 degree angle in the heating mode (see at least Figure 8: transition to at least one heating mode includes rotation from a 70 degree angle through/to a 90 degree angle).
Regarding claims 16-17, Tashiro et al. does not disclose wherein the flow diverter is rotated at a first position of 0 degree angle for a first tonnage profile in the cooling mode or in the defrost mode, wherein the flow diverter is rotated to a second position of 10 degree angle for a second tonnage profile in the cooling mode or the defrost mode; wherein the flow diverter is rotated at a third position of 70 degree angle for a third tonnage profile in the heating mode, wherein the flow diverter is rotated to a fourth position of 90 degree angle for a fourth tonnage profile in the heating mode.
However, Tashiro et al. does disclose a different rotational position for each mode/tonnage profile (see for example Figures 8, 10, and 16) and Tashiro et al. further discloses that the angular position may be changed as appropriate (see at least paragraphs [0084]; [0106]; [0107]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the valve of Tashiro et al. with wherein the flow diverter is rotated at a first position of 0 degree angle for a first tonnage profile in the cooling mode or in the defrost mode, wherein the flow diverter is rotated to a second position of 10 degree angle for a second tonnage profile in the cooling mode or the defrost mode; wherein the flow diverter is rotated at a third position of 70 degree angle for a third tonnage profile in the heating mode, wherein the flow diverter is rotated to a fourth position of 90 degree angle for a fourth tonnage profile in the heating mode, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 18, Tashiro et al. further discloses wherein the first tube is connected to a discharge port of a compressor (see at least port #A), the second tube is connected to an outdoor coil (see at least port #B1), the third tube is connected to an indoor coil (see at least port #B2), and the fourth tube is connected to a return port of the compressor (see at least port #C).
Regarding claim 19, Tashiro et al. further discloses wherein the refrigerant flows from the compressor to the first tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from the compressor discharge to port #A), from the first tube to the second tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #A to port #B1)), from the second tube to the outdoor coil (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #B1 through the outdoor coil), from the outdoor coil to the indoor coil (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from the outdoor coil to the indoor coil), from the indoor coil to the third tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from the indoor coil to port #B2), from the third tube to the fourth tube (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #B2 to port #C), and from the fourth tube to the compressor (see at least Figure 5: (2-1) Heating/Defrosting: refrigerant flows from port #C to the compressor) in the cooling mode or in the defrost mode (see at least Figure 5: (2-1) Heating/Defrosting: the mode is a defrost mode).
Regarding claim 20, Tashiro et al. further discloses wherein the refrigerant flows from the compressor to the first tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from the compressor discharge to port #A), from the first tube to the third tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #A to port #B2), from the third tube to the indoor coil (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #B2 to the indoor coil), from the indoor coil to the outdoor coil (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from the indoor coil to the outdoor coil), from the outdoor coil to the second tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from the outdoor coil to port #B1), from the second tube to the fourth tube (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #B1 to port #C), and from the fourth tube to the compressor (see at least Figure 5: (2-2) Defrosting/Heating: refrigerant flows from port #C to the compressor) in the heating mode (see at least Figure 5: (2-2) Defrosting/Heating: the mode is a heating mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763